Detailed Action
Applicant amended claim 20 and presented claims 1-20 for reconsideration on 06/07/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are abstract idea without significantly more. 
Independent claim 1 recites generating “a plurality of entities” and “relationships between the plurality of entities” based on the received “building metadata” for “generating “a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities”.
Step 1: Statutory Category: The claim recites a series of steps and, therefore, is a process. 
Step 2A - Prong 1: Judicial Exception: The claim as a whole recites a process of generating string based on the observation of the input strings that under its broadest reasonable interpretation, covers performance of the limitation in the mind despite the fact that the claim uses generic computer components for implementing the mental process.  For example, if an individual is going to build or remodel a guest room in his/her property, the individual thinks about the type of objects needed for the room and how the objects such as door and a lock for the door can be related to each other based on a particular type of a door and a particular type of a lock. The individual might use a pen and paper for sketching the room and noting all objects that he/she thought about on the paper. 
The mere recitation  of “one or more memory devices storing instructions” for implementing the claim in terms of  receiving, generating, determining and generating steps do not take the claim out of the mental process. Accordingly, the claim recites an abstract idea. See, Electric Power Group, LLC v. Alstom, S.A; University of Utah Research Foundation v. Ambry Genetics Corp.; Classen Immunotherapies, Inc. v. Biogen IDEC. 
Step 2A - Prong 2: Integration into a Practical Application: This judicial exception is not integrated into a practical application. In particular, the claim recite using “one or more memory devices storing instructions” for receiving, generating, determining and generating steps at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the elements such as receiving, generating, determining and generating do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Inventive Concept: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving, generating, determining and generating using a computer device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Independent claims 14 and 20 are similar to claim 1 and rejected under the same rationale as claim 1. 
Independent claim 20 further recites “operate, based on the plurality of metadata strings, a piece of building equipment to control an environmental condition of the building”. This additional element is not sufficient to amount to significantly more than the judicial exception. Mere instruction to “operate” amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-13 and 15-19 included limitations of claim 1; therefore, they fall within the “Mental Processes” grouping of abstract ideas. The additional features such as using a single reserved character for showing relationship (claims, 2, 15); using type character for showing entity type and its instances (claims 3-4); using a name as a fully qualified name  (claims 5, 18); using separation characters for separating entities (claims, 6, 11, 19); user enters entity names (claims 7-8); entities have an entity name and identifier (claims, 9, 16); identifying relationship from building information model (claim 10); a predefined entity type hierarchy of building, floor, room, equipment, data point (claims, 12-13, 17) do not provide meaningful limitations to transform the abstract idea into a patent eligible application because they simply limits the mental process to certain type of data, e.g. objects in a building which does not change the process; “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas”. See ELECTRIC POWER GROUP, LLC, v. ALSTOM S.A., ALSTOM GRID, INC., PSYMETRIX, LTD., ALSTOM LIMITED, pp. 7-8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 102 that forms the basis for all the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sit, Pub. No.: US 2006/0136179 (Sit). 
Sit teaches:
Claim 1.	A building system of a building, the building system comprising one or more memory devices storing instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
receive building metadata, the building metadata describing a plurality of components of the building; (an expression generator receives at least one criteria/building matata such as “type A objects must be greater than 2 units” associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls, etc.: ¶¶ 31-32, “an expression-generator 110 can receive the at least one criterion 106 as input and subsequently generate as output a storable-expression 101 that can be stored in the database”; ¶ 39, “The criterion 208 can, for example, be a general concept, rule, or preference that is applied to, various blueprints…criterion 208 may be a rule that can be expressed in a textual form as "type A objects must be greater than 2 units." In any case, the criterion 208 is expressed as a storable-expression 210 that can be stored in the database 104”) 
generate, based on the building metadata, a plurality of entities, each of the plurality of entities representing one of the plurality of components; (based on the received criteria, a plurality of objects/entities such as “type A objects” are generated by generating an expression: ¶¶ 31-32, 39, 40, “the storable-expression 210 is comprised of functions, parameters and operators. These elements collectively represent the criterion 208. To further elaborate, a rule that "type A objects must be greater than 2 units," is expressed by function F1 as a general, generic, and/or standard function for determining the type of an object, and a function F2 which can be a general, generic and/or standard function for determining the size of an object. Further, functions F 1 and F 2 can be associated with parameters to construct a more complex expression that can be subsequently evaluated to determine whether the blueprint 108 (or one or more objects of the blueprint 108 or another blueprint) meets one or more criteria”)
determine, based on the building metadata, relationships between the plurality of entities; and (identified objects “can be in a relationship with each other”, ¶¶ 31-32, 39, “The blueprint 108 can, for example, be an object-based blueprint and include a plurality of objects (e.g., doors, windows, walls)…. these objects are depicted as objects A, B and C…objects A, B and C can be related in a relationship with each other ( e.g., connected)”
generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities. (¶¶ 7, 31, 33, 39, 56, a storable-expression generated for a criteria such as “type A objects must be greater than 2 units” in ¶ 39, includes strings/characters representing entities and relationships determined from a given criteria. For example, in order to use function F1, a “type A” object should be generated based on the given criteria as a parameter “in order to determine whether any object in the blueprint 108 is of "Type A,"”; a database/library of expressions is a universal building schema wherein an expression “can effectively represent a general or abstract criterion which may be applied to different blueprints as well as one which is specific to a particular blueprint” for identifying and evaluating objects/entities  A, B and C, etc., and their relationships in a blueprint) 

Claim 14.	A method comprising:
receiving, by a processing circuit, building metadata, the building metadata describing a plurality of components of a building; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls) 
generating, by the processing circuit, based on the building metadata, a plurality of entities, each of the plurality of entities representing one of the plurality of components; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls; the generated expression is related to identified components/objects/entities)
determining, by the processing circuit, based on the building metadata, relationships between the plurality of entities; (¶¶ 31-32, 39, identified objects “can be in a relationship with each other”)  
generating, by the processing circuit, a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities. (¶¶ 7, 31, 33, 39, 56, a database/library of expressions is a universal building schema wherein an expression “can effectively represent a general or abstract criterion which may be applied to different blueprints as well as one which is specific to a particular blueprint” for identifying and evaluating objects/entities  A, B and C, etc., and their relationships in a blueprint) 

Claim 20.	One or more non-transitory computer readable storage media configured to store instructions thereon, that, when executed by one or more processors, cause the one or more processors to:
receive building metadata, the building metadata describing a plurality of components of the building; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls) 
generate, based on the building metadata, a plurality of entities, each of the plurality of entities representing one of the plurality of components; (¶¶ 31-32, 39, an expression generator receives at least one criteria/building matata associated with a blueprint; the received criteria describes components/objects/entities in a building such as doors, windows, walls; the generated expression is related to identified components/objects/entities)
determine, based on the building metadata, relationships between the plurality of entities; (¶¶ 31-32, 39, identified objects “can be in a relationship with each other”)  
generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities; and (¶¶ 7, 31, 33, 39, 56, a database/library of expressions is a universal building schema wherein an expression “can effectively represent a general or abstract criterion which may be applied to different blueprints as well as one which is specific to a particular blueprint” for identifying and evaluating objects/entities  A, B and C, etc., and their relationships in a blueprint) 
operate, based on the plurality of metadata strings, a piece of building equipment to control an environmental condition of the building. (¶ 51, wherein, “an expression can be constructed and evaluated by a blueprint-evaluator for numerous applications, including, for example…heating ventilation, air condition design, electrical design…building maintenance…” and ¶ 61, wherein “the IFC model also provides a general purpose capability that enables relationships between IFC models to be defined. This capability can be used, for example, to connect or control various objects” indicates that the generated expression is used for controlling a piece of building equipment such as a sensor to control an environmental condition of the building)

Claim 2.	The building system of Claim 1, wherein the plurality of characters represent each of the one or more relationships with at least one of a single reserved character, the single reserved character linked to a particular relationship of a plurality of predefined relationships or a character set, the character set representing the particular relationship of the plurality of predefined relationships. (¶¶ 40-41, an expression comprises predetermined characters in terms of functions, parameters and operators for relating/linking objects instances in a blueprint; for example, a single character “AND” links a particular object to another object as defined in “Regulation X = (TypeObject Function, Fire Sprinkler=Type 1) AND (Shape Function, Ceiling = Flat) AND (Distance Function, Fire Sprinkler to Fire Sprinkler <= 6 feet)” in Fig. 4C) 
Claim 15 is rejected under the same rationale.

Claim 3.	The building system of Claim 1, wherein the first entity and the one or more second entities are each represented by:
one or more type characters representing an entity type; and (¶¶ 40-41, type A object refers to an entity type)
one or more identifier characters identifying a particular instance of the entity type. (¶¶ 40-41, actual data is a particular instance of type A object to be evaluated for a particular blueprint)
Claim 16 is rejected under the same rationale.

Claim 4.	The building system of Claim 3, wherein the entity type is a particular entity type of a set of a plurality of predefined entity types. (¶ 39, there are multiple object/entity types)
Claim 17 is rejected under the same rationale.

Claim 5.	The building system of Claim 1, wherein the one metadata string of the plurality of metadata strings is referenced by a fully qualified name (FQN), wherein the FQN is an ending entity of the one metadata string. (¶¶ 40-41, each expression is a fully qualified name for evaluating an involving entity/object A in a blueprint)
Claim 18 is rejected under the same rationale.

Claim 6.	The building system of Claim 5, wherein a second metadata string of the plurality of metadata strings comprises:
a first part represented by a plurality of first characters, wherein the first part is the FQN; (¶¶ 32, 40-41, each expression includes characters, e.g., functions, parameters and operators for evaluating a fully qualified name such as “Fire Sprinkler” as  indicated in the expression for evaluating an involving entity/object A in a blueprint)
a separation character separating the first part from a second part; and (¶¶ 40-41, a separation character must have been used for evaluating object A in the first portion of the expression and further evaluation in the second portion of the expression) 
the second part, the second part representing one of one or more other entities related to the one metadata string. (¶¶ 39, 40-41, 56, wherein, “objects A, B and C can be related in a relationship with each other” suggests that in a more complex expression, the remaining portion of the expression evaluates other entity and its relationship with object A) 
Claim 19 is rejected under the same rationale.

Claim 7.	The building system of Claim 1, wherein the building metadata is data of a building information model (BIM); (¶ 7, 48, data is related to “numerous types of blueprints ( e.g., building or architectural plans)”)
wherein the BIM is defined by a user and represents the building and the plurality of components of the building, wherein the BIM is augmented by the user to include naming data for each of the plurality of components according to the universal building schema.  (¶¶ 37, 40-41, 48, 53-54, the expression includes names such as “Fire Sprinkler”, “Ceiling”, etc., by which a blueprint is evaluated and revised/augmented) 

Claim 8.	The building system of Claim 7, wherein the BIM is augmented by the user to include a definition of a second part relating a first component of the plurality of components to one or more second components of the plurality of components; (¶¶ 32, 39, 40-41, user defined criteria including multiple objects/a first component and a second component are used for generating complex expressions)
wherein the instructions cause the one or more processors to generate a particular metadata string of the plurality of metadata strings including a first part representing the first component and the second part representing the one or more second components. (¶¶ 32, 39, 40-41, user defined criteria including multiple objects/a first component and a second component are used for generating complex expressions)

Claim 9.	The building system of Claim 7, wherein the instructions cause the one or more processors to generate, based on the building metadata, the plurality of entities by identifying, based on the BIM, the naming data for each of the plurality of components, the naming data representing the plurality of entities with an entity type and an entity identifier. (¶¶ 37, 40-41, 48, 53-54, the expression includes names such as “Fire Sprinkler”, “Ceiling”, etc., for identifying the related object types and identifiers in a blueprint)

Claim 10.	The building system of Claim 7, wherein the instructions cause the one or more processors to determine, based on the building metadata, the relationships between the plurality of entities by identifying relational information between the plurality of components indicated by the BIM. (¶¶ 37, 40-41, 48, 53-54, the expression includes names such as “Fire Sprinkler”, “Ceiling”, etc., for identifying the related object types and identifiers in a blueprint and further relation information such as “Distance between sprinklers for Type 1 Rating Fire Sprinkler must be 6 feet or less” in an expression is used for identifying the same relationship expressed in a blueprint)

Claim 11.	The building system of Claim 1, wherein each metadata string of the plurality of metadata strings comprise:
a first part represented by a plurality of first characters, wherein the first part represents the first entity; (¶¶ 32, 40-41, each expression includes characters, e.g., functions, parameters and operators for evaluating a fully qualified name such as “Fire Sprinkler” as  indicated in the expression for evaluating an involving entity/object A in a blueprint)
one or more separation characters separating the first part from one or more second parts and the one or more second parts from each other; and (¶¶ 32, 40-41, a separation character must have been used for evaluating object A in the first portion of the expression and further evaluation in the second portion of the expression) 
the one or more second parts, each of the one or more second parts representing one of the one or more second entities. (¶¶ 39, 40-41, 56, wherein, “objects A, B and C can be related in a relationship with each other” suggests that in a more complex expression, the remaining portion of the expression evaluates other entity and its relationship with object A) 

Claim 12.	The building system of Claim 11, wherein the first entity ordered within the first part with one or more other first entities according to a predefined entity type hierarchy of the universal building schema. (¶¶ 32, 40-41, 52-51, a  predefined entity type hierarchy is imposed by defining a sequence of functions, parameters, and operators in an expression for evaluating “dwelling units of groups designated as R-2 and R-3 shall have door opening into the path of egress that is at least one-half of a required corridor width (e.g., 3 feet)” in a blueprint)

Claim 13.	The building system of Claim 12, wherein the predefined entity type hierarchy lists entities according to entity type from a building entity type to a floor entity type to a room entity type to an equipment entity type to a point entity type. (¶¶ 33, 52, 62, an expression comprising functions, parameters and operators is built based on any particular object of a type of object in association with other objects of other type of objects for evaluating, for example, “dwelling units of groups designated as R-2 and R-3 shall have door opening into the path of egress that is at least one-half of a required corridor width (e.g., 3 feet)” in a blueprint; in particular, a predefined entity type hierarchy lists entities according to entity from a certain type of building as “Dwelling Unit” in ¶ 52, a certain type of floor as “ground level” in ¶ 50, a certain type of room as “certain living space within a building” in ¶ 62 and Table 2, a certain type of f equipment as “equipment A” in ¶ 62 and a certain point entity type as “Exit Travel Distance” in ¶ 48.

Response to Amendment and Arguments
Applicant declined to participate in the DSMER Pilot Program by not timely filing a properly completed form PTO/SB/456. 
Applicant’s argument with respect to 101 abstract idea  have been considered but are not persuasive for at least the following reasons.
Applicant argues:
The MPEP states, at 2106.04(a)(2)(11l)(A), "[c]laims do not recite a mental process when
they do not contain limitations that can practically be performed in the human mind, for
instance when the human mind is not equipped to perform the claim limitations." (emphasis
added). Applicant respectfully submits that the human mind cannot practically perform
operations such as "generate, based on the building metadata, a plurality of entities, each of the plurality of entities representing one of the plurality of components," "determine, based on the building metadata, relationships between the plurality of entities" and "generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities."… claim 1 does not relate to "think[ing] about the type of objects needed for the room" and "sketching the room and noting all objects that he/she thought about on the paper." (Office Action, page 4). Instead, claim 1 relates to a technical computer format translation technique using building metadata to generate entities and determine relationships between the entities in order to "generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities." ( claim 1 ). Claim 1 cannot be performed in the human mind because claim 1 is not simply "think[ing] about the type of objects needed for the room" and "sketching the room and noting all objects that he/she thought about on the paper." (Office Action, page 4). The human mind is not practically equipped to perform the technical computer data format translation of claim 1 including "a several-step manipulation of data" (MPEP 21.06(a)(2)(11l)(A) citing to Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481, emphasis added) e.g., using building metadata to "generate, based on the building metadata, a plurality of entities, each of the plurality of entities representing one of the plurality of components," "determine, based on the building metadata, relationships between the plurality of entities," and "generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities." ( claim 1 ).


In response:
“[c]laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Gottschalk v. Benson, 409 U.S. 63 (1972), determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was patent ineligible subject matter. The court concluded that the algorithm could be performed purely mentally even though the claimed procedures “can be carried out in existing computers long in use, no new machinery being necessary.” Id at 67. 53 See 84 Fed. Reg. at 52 n. 14. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14.
If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. CyberSource Corp. v. Retail Decisions, Inc. provides an example.
The features as recited in the claims can practically be performed in the human mind or using a pen and paper. Generating metadata strings is nothing more than presenting information collected in “receive building metadata, the building metadata describing a plurality of components of the building”. As noted above, a description of components of building is a description of a door and a lock on the door and generating metadata strings is nothing more than representation of desired door and locks in strings.
With respect to claim 1, Applicant argues:
applying a criterion that includes a function and a data-parameter to a blueprint (Sit, paragraph [0033]) does not teach or suggest a building system that operates to "generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities."…While Sit teaches that "the storable expression 101 can effectively represent a general or abstract criterion," (Sit, paragraph [0033]) Sit does not disclose the generation of strings in a schema, let alone generating "one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities."…Sit does not disclose generating strings at all or generating a single string to represent "a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the first entity and the one or more second entities.”… Sit just does not disclose a building system that operates to "generate a plurality of metadata strings in a universal building schema, one metadata string of the plurality of metadata strings comprising a plurality of characters representing a first entity of the plurality of entities, one or more second entities of the plurality of entities related to the first entity, and one or more relationships between the firs entity and the one or more second entities." (Remarks. 17-18)
In response:
Sit explicitly teaches all requirements as recited in  receive, generate, determine, and generate steps in claim 1, as shown above, by receiving criteria describing components of a building and generating the components such as doors, windows, walls, lights, fire sprinkler, etc. in the received criteria in expressions. The generated expressions include functions, parameters and operators that all are “characters” representing identified components and relationships among them. For example, an expression as shown in 210 of Fig. 2A, is generated based on criteria inputted by user and further generated string is used for evaluating a building blueprint.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159